     Case 2:19-cv-10558-JVS-JC Document 23 Filed 08/19/20 Page 1 of 2 Page ID #:606



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    WALTER LEE COLE,                       Case No. 2:19-cv-10558-JVS-JC
12                        Petitioner,
13                   v.                      ORDER ACCEPTING FINDINGS,
                                             CONCLUSIONS, AND
14    W.J. SULLIVAN,                         RECOMMENDATIONS OF UNITED
                                             STATES MAGISTRATE JUDGE
15                        Respondent.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
18 Habeas Corpus and Supplements thereto (collectively, “Petition”), all documents
19 submitted by the parties in connection with the Motion to Vacate the Magistrate
20 Judge’s January 3, 2020 Order (“Motion to Vacate”), and all of the records herein,
21 including the July 7, 2020 Report and Recommendation of United States
22 Magistrate Judge (“Report and Recommendation”). The Court approves and
23 accepts the Report and Recommendation.
24         IT IS HEREBY ORDERED that (1) the Motion to Vacate is granted; (2) the
25 Petition and this action are dismissed without prejudice; and (3) the Clerk shall
26 (a) enter Judgment accordingly; and (b) refer the Petition to the Ninth Circuit
27 pursuant to Ninth Circuit Rule 22-3(a).
28 ///
     Case 2:19-cv-10558-JVS-JC Document 23 Filed 08/19/20 Page 2 of 2 Page ID #:607



 1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 2 the Judgment herein on petitioner and on respondent’s counsel.
 3         IT IS SO ORDERED.
 4 DATED: August 19, 2020
 5
 6                                 ______________________________________
 7                                 HONORABLE JAMES V. SELNA
                                   UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
